IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2006-KA-02086-SCT

MARK HICKS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                          09/27/2006
TRIAL JUDGE:                               HON. ROBERT G. EVANS
COURT FROM WHICH APPEALED:                 SIMPSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    LESLIE S. LEE
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: DEIRDRE McCRORY
DISTRICT ATTORNEY:                         EDDIE H. BOWEN
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 12/06/2007
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       EN BANC.

       EASLEY, JUSTICE, FOR THE COURT:

                               PROCEDURAL HISTORY

¶1.    Mark Hicks was indicted by the grand jury of Simpson County, Mississippi, on one

count of aggravated assault and one count of possession of a firearm by a convicted felon.

Hicks was tried and acquitted by the jury on the aggravated assault count and convicted by

the jury on the count of possession of a firearm by a convicted felon. After the jury returned

the guilty verdict, Hicks was adjudicated a habitual offender by the trial court. Hicks was
sentenced by the trial court, the Honorable Robert G. Evans, Circuit Court Judge, presiding,

to serve a term of three years in the custody of the Mississippi Department of Corrections,

without the benefit of early release or parole. Hicks now appeals his conviction and sentence

to this Court.

                                          FACTS

¶2.    Tambourine Hicks Travis testified that on December 19, 2005, while she was visiting

her father, Joseph Hicks, her brother, Mark Hicks, came to their father’s house. Hicks was

upset. Tambourine stated that Hicks “walked in and said, ‘Somebody is going to die.’”

Hicks claimed that somebody broke into the house he was living in and stole some bread,

bologna, and crackers. Tambourine testified that Hicks then went over to the far side of her

father’s bed and picked up a rifle that belonged to her father. The rifle had a scope on it.

Hicks loaded the rifle with bullets that were located on the entertainment center beside the

bed. Tambourine stated that she watched Hicks load the rifle.

¶3.    Tambourine followed Hicks out of the bedroom toward the kitchen. Hicks stated that

Eric McDonald and Donny broke into the house and stole his bread, bologna, and crackers.1

Eric and Eric’s wife, Joyce McDonald, left Joseph Hicks’s house, headed toward their house.

Tambourine testified that a short time later, she heard three shots fired and saw Joyce run

under the car porch of Joseph Hicks’s house. Joyce came inside and asked those inside to

call 911 because Hicks was shooting at them. Tambourine testified that she called 911 and




       1
           Eric McDonald is Hicks’s and Tambourine’s nephew, and Donny is their cousin.

                                             2
yelled to Hicks that she had called the police. Hicks wiped the gun down with a rag, and he

told his girlfriend to carry the gun back to his father’s house.

¶4.    Eric testified that his uncle, Hicks, came into his grandfather’s house and made the

threat that somebody was going to get killed or die. Hicks then went over to the bed and got

a rifle, grabbed some shells, and started loading the gun. Hicks then went out the door. Eric

stated that he and his wife, Joyce, then left the house, headed back to their house. When

Hicks fired the first shot, they took cover behind their car. Eric told Joyce to go call the

police. After Tambourine told Hicks that she had called the police, Hicks wiped the gun

down and had his girlfriend return the gun to Joseph Hicks’s house.2

¶5.    Cindy Jensen, the Circuit Clerk of Simpson County, testified that she was subpoenaed

as the custodian of the court files to bring court files numbered 7532 and 7688 with her to

court.3 Jensen verified that the certified copy of the final judgment and sentence of the court

as to defendant Mark Hicks, in cause number 7532, was a true and correct copy. Jensen

stated that the judgment reflected that Mark Hicks was convicted of grand larceny on March

31, 1986. In cause number 7688, Jensen testified that the true and correct, certified copy of

the judgment reflected that the defendant, Mark Hicks, was convicted of burglary on March

13, 1987. Jensen was asked to look through the actual files in cause numbers 7532 and 7688

to verify that there was neither a pardon from the governor of the State of Mississippi nor any

relief from disability that would allow Mark Hicks to carry a firearm.


       2
       Joyce McDonald also testified to a similar account of events as provided by
Tambourine and Eric.
       3
         Jensen stated that she had worked in the circuit clerks’ office since November of
1984, first as a deputy clerk and then as the circuit clerk.

                                              3
¶6.    On cross-examination, Jensen testified that in cause number 7688, the burglary

conviction, the file contained a social security number on the commitment order that goes to

the penitentiary. She stated that she did not personally know Hicks. Then the defense asked

Jensen if there was anything in the files that could identify Hicks as that Mark Hicks. Jensen

responded that “the only thing contained is a date of birth and social, and it has a place for

race and sex, which is black male. But there is no picture.” The defense asked Jensen, “do

you know if there’s possibly another Mark Hicks out there?” Jensen responded, “I do not

know that.” On re-direct, Jensen stated, “I don’t know of another Mark Hicks.”

                                       DISCUSSION

       I.     Whether the trial court erred by not granting Hicks’s motion for
              a directed verdict or his motion for judgment notwithstanding the
              verdict (JNOV).

¶7.    Hicks made a post-trial motion for JNOV, which the trial court denied. Hicks argues

that the State did not prove beyond a reasonable doubt that he was a convicted felon. A

motion for JNOV challenges the legal sufficiency of the evidence. McClain v. State, 625 So.

2d 774, 778 (Miss. 1993). "[T]his Court properly reviews the ruling on the last occasion the

challenge was made in the trial court." Id. at 778. Here, this occurred when the trial court

denied Hicks’s motion for JNOV.

¶8.    Hicks argues that the State failed to prove beyond a reasonable doubt that Hicks was

a convicted felon because the evidence presented was insufficient to establish that Hicks was

the Mark Hicks convicted in court files number 7532 and 7866. The State disagrees, relying

on Jensen’s testimony as to the information contained in the court file and the certified final

judgment and sentence of the court in cause numbers 7532 and 7866 introduced into

                                              4
evidence, as well as this Court’s holding in Branning v. State, 224 So. 2d 580 (Miss. 1969).

In Branning, 224 So. 2d at 580, the State sought to increase the criminal penalties against

Branning, pursuant to Section 6866 Mississippi Code 1942 Annotated (Supp. 1968), since

this was his third offense.

¶9.    In Branning, this Court considered whether it was error for the trial court to give the

following instruction to the jury:

       The Court instructs the Jury for the State of Mississippi that under the law,
       identity of name of the Defendant and the person previously convicted is prima
       facie evidence of identity of person, and if you believe from the evidence in
       this, beyond a reasonable doubt that the name of the Defendant in this case and
       the name of the person previously convicted are the same, then you would be
       warranted in the presumption that they are in fact the same person.

Branning, 224 So. 2d at 580.

¶10.   The Court held:

       There is no merit in appellant's criticism of the instruction granted the State
       that identity of name of the defendant and the person previously convicted is
       prima facie evidence of identity of person. The appellant did not deny his
       identity with the two previous convictions charged and proved; therefore, the
       presumption is that the appellant is one and the same person as the one
       previously convicted. The jury was entitled to this instruction as to the law
       from the court.

       We said in Goldsby v. State, 240 Miss. 647, 123 So.2d 429 (1960), cert. den.,
       365 U.S. 861, 81 S. Ct. 829, 5 L. Ed. 2d 824 (1961): "Moreover, it is a well
       established rule of evidence and practice in this State that the identity of name
       of the defendant and the person previously convicted is prima facie evidence
       of identity of person, and, in the absence of rebutting testimony, supports a
       finding of such identity. McGowan v. State, 1946, 200 Miss. 270, 281, 25 So.
       2d 131, [suggestion of error overruled,] 26 So. 2d 70." 240 Miss. at 674, 123
       So. 2d at 439.

Branning, 224 So. 2d at 582.

¶11.   Similarly, in Course v. State, 461 So. 2d 770, 771 (Miss. 1984), this Court stated:

                                              5
       Clarence Course appeals from his conviction of the crime of burglary of a
       dwelling in the Circuit Court of the First Judicial District of Hinds County and
       sentence to serve ten years in the Department of Corrections. Having also
       found Course had been previously convicted of two separate felonies, one for
       armed robbery and another for burglary, all as charged in the indictment, the
       circuit judge sentenced Course as a habitual offender to serve the full ten years
       without parole, probation or reduction of sentence under Miss. Code Ann. §
       99-19-81.

       ...

       Course has two assignments of error, the first being that the State, simply by
       producing records that one "Clarence Course" was convicted of the two
       previous felonies, did not in and of itself identify that person as the defendant
       on trial. The records did furnish a presumption of such identity, however,
       which could have been easily overcome if erroneous. See: Branning v. State,
       224 So. 2d 579 (Miss. 1969); Goldsby v. State, 240 Miss. 647, 123 So. 2d 429,
       124 So. 2d 297, 129 So. 2d 127 (1960); and 1 Wharton's Criminal Evidence,
       § 103, pp. 180-82 (Torcai ed. 13th ed. 1972). We do add the State would be
       well advised to be prepared to go further than mere records, however,
       especially where the name is not unusual or uncommon. . . .

¶12.   However, in Branning and Course, this Court addressed the question in the context

of sentencing the defendant to an enhanced sentence as a habitual offender. Here, we must

examine the evidence presented to determine whether the State presented sufficient evidence

to support Hicks’s conviction for possession of a firearm by a convicted felon.

¶13.   In Ivy v. State, 949 So. 2d 748, 751 (Miss. 2007) (internal citations omitted), this

Court reiterated the standard of review for legal sufficiency as follows:

       [I]n considering whether the evidence is sufficient to sustain a conviction in
       the face of a motion for directed verdict or for judgment notwithstanding the
       verdict, the critical inquiry is whether the evidence shows “beyond a
       reasonable doubt that accused committed the act charged, and that he did so
       under such circumstances that every element of the offense existed; and where
       the evidence fails to meet this test it is insufficient to support a conviction.”

...



                                              6
         However, if a review of the evidence reveals that it is of such quality and
         weight that, “having in mind the beyond a reasonable doubt burden of proof
         standard, reasonable fair-minded men in the exercise of impartial judgment
         might reach different conclusions on every element of the offense,” the
         evidence will be deemed to have been sufficient.

¶14.     The circuit clerk, Jensen, testified that she was subpoenaed by the State to bring court

files numbered 7532 and 7688 with her to court. She stated that the name of the defendant

in files numbered 7532 and 7688 was Mark Hicks. According to the certified copy of the

final judgments and sentences, Hicks was convicted of grand larceny on March 31, 1986, in

cause number 7532, and he was convicted of burglary on March 13, 1987, in cause number

7688. Jensen testified that the court files did not contain a pardon from the governor of the

State of Mississippi nor any relief from disability. Jensen stated that she did not personally

know Hicks, and it was not her duty to identify Hicks. While Jensen stated that there was no

picture in the court file, file number 7688 contained a social security number on the

commitment order to the penitentiary.4 Jensen also stated that the file contained a date of

birth and information listing the race and sex as a black male.

¶15.     There also was sufficient evidence to support that Hicks was in possession of a

weapon. Tambourine testified that she followed her brother, Hicks, into their father’s

bedroom, where Hicks retrieved a rifle. She then followed Hicks into the kitchen. She

observed Hicks go outside with the gun, and she called the police when she heard the gunfire.

She saw Hicks wipe down the rifle and have his girlfriend return the gun to her father’s

house.



         4
         Neither the State nor the defense asked Jensen to state the social security number
that was listed in the court file.

                                                7
¶16.   Eric, Hicks’s cousin, testified that he saw Hicks go over to the bed and get a rifle, grab

some shells, and load the gun. Hicks then went out the door. According to Eric’s testimony,

he and his wife, Joyce, left, headed back to their house. They took cover when Hicks fired

the first shot. The police were called to the scene. Eric’s wife, Joyce, testified to a similar

account of events.

¶17.   The jury was called upon to review the evidence presented to determine whether the

State met its burden and presented sufficient evidence to establish, beyond a reasonable

doubt, each element of the offense as to each count. They were instructed by the trial court

to use their good common sense and sound honest judgment in evaluating the evidence. The

trial court refused the jury’s request to inform them whether Hicks’s social security number

matched the circuit clerk’s files. However, the jury returned a guilty verdict on the count of

possession of a firearm by a convicted felon and a not-guilty verdict on the count of

aggravated assault after hearing evidence. See Ivy, 949 So. 2d at 751. Considering the

evidence in the light most favorable to the State, we find that there was sufficient evidence

to convict Hicks for possession of a firearm by a convicted felon. See Id.

       II.    Jury Instruction S-4.

¶18.   Hicks admits that no objection was offered to the trial court as to the State’s jury

instruction S-4. Therefore, Hicks argues on appeal that the trial court’s giving the jury

instruction amounted to plain error. To prevail under the doctrine of plain error, the

defendant must show that there was error, that the error resulted in a manifest injustice, and

that it affected the defendant’s fundamental rights. Williams v. State, 794 So. 2d 181, 187

(Miss. 2001). “This Court has found plain error in failing to instruct the jury properly. . . .”

                                               8
 Williams, 794 So. 2d at 188 (citing Berry v. State, 728 So. 2d 568, 570 (Miss. 1999)

(finding plain error because failure to fully instruct the jury on the elements of the crime

infringes on the fundamental rights of a defendant)).

¶19.   Jury Instruction S-4 stated:

               The Court instructs the jury that it is unlawful for any person who has
       been convicted of a felony under the laws of the State of Mississippi, to
       possess any firearm unless such person has received a pardon, or has received
       a relief from disability pursuant to Section 925(c) of Title 18 of the United
       States Code or has received a certificate of rehabilitation from the Court in
       which he was convicted.

               The Court further instructs the jury that the defendant has not received
       a pardon, he has not received a relief from disability pursuant to Section 925(c)
       of Title 18 of the United States Code and he has not received a certificate of
       rehabilitation from this Court; therefore, if you find beyond a reasonable doubt
       that on or about December 19, 2005, in Simpson County, Mississippi:

       1.      the defendant was a convicted felon, having been convicted of grand
               larceny on March 31, 1986, in Cause Number 7532 in the Circuit Court
               of Simpson County, Mississippi, and that he was also convicted of
               burglary on March 13, 1987, in Count I of Cause Number 7688 in the
               Circuit Court of Simpson County, Mississippi, and that,

       2.      on or about December 19, 2005, in Simpson County, Mississippi, the
               defendant had in his possession a firearm, then, on your oaths as jurors,
               you shall find the defendant guilty of the unlawful possession of a
               firearm by a convicted felon, as contained in Count II of the indictment.

               You are further instructed that if the State has failed to prove any one
       or more of the aforementioned elements beyond a reasonable doubt, then you
       shall find the defendant not guilty.

¶20.   Hicks argues that jury instruct S-4 peremptorily told the jury that Hicks had not

received a pardon, a relief from a disability or a certificate of rehabilitation, thereby resulting

in plain error by relieving the jury from finding each element of the offense. Mississippi

Code Annotated Section 97-37-5(1) (Rev. 2006) provides:


                                                9
       It shall be unlawful for any person who has been convicted of a felony under
       the laws of this state, any other state, or of the United States to possess any
       firearm or any bowie knife, dirk knife, butcher knife, switchblade knife,
       metallic knuckles, blackjack, or any muffler or silencer for any firearm unless
       such person has received a pardon for such felony, has received a relief from
       disability pursuant to Section 925(c) of Title 18 of the United States Code, or
       has received a certificate of rehabilitation pursuant to subsection (3) of this
       section.

(Emphasis added).

¶21.   The absence of a pardon, relief from a disability, or a certificate of rehabilitation are

not essential elements of the crime of possession of a firearm by a convicted felon. See Miss.

Code Ann. § 97-37-5 (Rev. 2006). While this Court has not considered this issue, the Court

of Appeals specifically addressed this same question from a different perspective in Estes

v. State, 782 So. 2d 1244, 1255 (Miss. Ct. App. 2000). In Estes, the court determined that

whether the defendant “received a pardon for the felony, or had not received a certificate of

rehabilitation pursuant to Miss. Code Ann. § 97-37-5(c)” was an affirmative defense that was

incumbent upon the defendant to raise, not an element of the offense for the State to have to

prove beyond a reasonable doubt. Id. The court stated:

       Moreover, proposed instruction D-4 was properly refused because it did not
       correctly state the law. A trial court cannot be put in error for refusing an
       instruction that misstates the law. Willie v. State, 585 So. 2d 660, 673 (Miss.
       1991). The portion of instruction D-4 in error required the State, in order to
       find him guilty, to prove that Estes, a convicted felon, had not received a
       pardon for the felony, or had not received a certificate of rehabilitation
       pursuant to Miss. Code Ann. § 97-37-5(c) (Rev. 1994). When a fact is
       peculiarly within the knowledge of one of the parties so that innocence can
       be proven with no difficulty, the law will not render it incumbent upon the
       other side to prove the innocence. Miller v. State, 105 Miss. 777, 779, 63 So.
       269, 269 (1913). This is an affirmative defense which would have placed the
       burden on Estes to establish. Thus, it is not upon the State to prove a
       negative. Id.



                                              10
Estes, 782 So. 2d at 1255 (emphasis added).

¶22.   Applying the reasoning found in Estes, this assignment of error is without merit. The

trial court did not err in giving jury instruction S-4.

       III.   Batson.

¶23.   On appeal, Hicks argues that the trial court erred in allowing the State to exercise its

peremptory strikes against two African-American jurors. See Batson v. Kentucky, 476 U.S.

79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). In Flowers v. State, 947 So. 2d 910, 917-18

(Miss. 2007), this Court recently stated the standard of review in considering the trial court’s

ruling on a Batson challenge, stating:

              This Court gives great deference to a trial court's determinations under
       Batson because they are based largely on credibility. Berry v. State, 802 So.
       2d 1033, 1037 (Miss. 2001) (citations omitted). In reviewing a claim for a
       Batson violation, "we will not overrule a trial court on a Batson ruling unless
       the record indicates that the ruling was clearly erroneous or against the
       overwhelming weight of the evidence." Thorson v. State, 721 So. 2d 590, 593
       (Miss. 1998).

               In lodging a Batson claim, the party who objects to the peremptory
       strike "must first make a prima facie showing that race was the criteria for the
       exercise of the peremptory strike." McFarland v. State, 707 So. 2d 166, 171
       (Miss. 1997) (citing Batson, 476 U.S. at 96-97). A defendant can establish a
       prima facie case of discrimination by showing: (1) that he is a member of
       cognizable racial group; (2) that the prosecutor has exercised peremptory
       challenges to remove from the venire members of the defendant's race; (3) and
       the facts and circumstances raised an inference that the prosecutor used his
       peremptory challenges for the purpose of striking minorities. Snow v. State,
       800 So. 2d 472, 478 (Miss. 2001). Once a prima facie case has been
       established, the party exercising the challenge has the burden to articulate a
       race-neutral explanation for excluding that potential juror. McFarland, 707
       So. 2d at 171. As long as discriminatory intent is not inherent in the
       explanation given by the prosecution, "the reason offered will be deemed race
       neutral." Randall v. State, 716 So. 2d 584, 588 (Miss. 1998) (citation
       omitted). After a race-neutral explanation has been given, "the trial court must
       determine whether the objecting party has met its burden to prove that there

                                               11
       has been purposeful discrimination in the exercise of the peremptory," i.e., that
       the reason given was a pretext for discrimination. McFarland, 707 So. 2d at
       171. This Court has recognized five indicia of pretext that are relevant when
       analyzing the race-neutral reasons offered by the proponent of a peremptory
       strike, specifically:

              (1) disparate treatment, that is, the presence of unchallenged
              jurors of the opposite race who share the characteristic given as
              the basis for the challenge; (2) the failure to voir dire as to the
              characteristic cited; . . . (3) the characteristic cited is unrelated
              to the facts of the case; (4) lack of record support for the stated
              reason; and (5) group-based traits.

       Manning v. State, 765 So. 2d 516, 519 (Miss. 2000) (citations omitted). The
       burden remains on the opponent of the strike to show that the race-neutral
       explanation given is merely a pretext for racial discrimination. Berry, 802 So.
       2d at 1042.

¶24.    During jury selection, the State exercised five of its peremptory strikes against

African-American jurors. Hicks only raises an assignment of error as to two jurors: Juror 12,

Curtis L. Magee; and Juror 13, Barbara K. Berry. The State did not exercise peremptory

strikes as to Juror 14, Brenda Weathersby, a black female; Juror 15, Willie B. Bridges, a

black female; and Juror 11, Perry Brown, a black male.              The record states that the

composition of the jury was as follows: Juror 1, Candise Smith, white female; Juror 7,

Richard Mullins, white male; Juror 9, Michael Clark, white male; Juror 11, Perry Brown,

black male; Juror 14, Brenda Weathersby, black female; Juror 15, Willie B. Bridges, black

female; Juror 20, Tammy L. Collins, black female; Juror 22, Sherry A. Blackwell, white

female; Juror 23, Connie S. Pruitt, white female; Juror 24, Brian M. Hull, black male; Juror

26, Rita C. Holliday, black female; Juror 29, Harry M. Williams, white male; and the

alternate juror, Juror 32, Sherry M. Hubbard, white female.




                                               12
¶25.   The trial court required race-neutral reasons for the State's exercise of its peremptory

challenges. As to Juror 12, Curtis L. McGee, the record shows that the State provided the

following reason for striking the juror:

       He’s got a brother-in-law in the penitentiary, and when I was talking to him,
       he was inattentive to me. But I noticed, when Daniel [defense counsel] was
       talking to him, he was looking at Daniel and looking at the defendant and
       grinning.

The defense argued that Juror 12 looked attentive and that the State had not struck Juror 9,

a white juror whose uncle was in jail, or Juror 10, a white juror who had a son-in-law who

had been in jail.5 After hearing arguments, the trial court stated:

       [T]hose two coupled together makes it a race[/]gender[-]neutral [reason]. The
       Supreme Court has said that inattentiveness alone is adequate to strike a juror
       or is a neutral reason for striking a juror. So I’ll allow that one to stand.

¶26.   The State also exercised a peremptory strike against Juror 13, Barbara K. Berry. The

State provided the following reason for striking Juror 13:

       She stated that she had heard of a Defendant Hicks, and when she was asked
       would that affect her decision, she was shaking her head no before the question
       was even gotten out of the questioner’s mouth. And she answered too quick
       to the fact that her – I mean, she was not affected by – or her vote would not
       be affected by her having heard of Hicks.

       Now for the record, 14 is a black female, 15 is a black female, 11 is a black
       male. So I haven’t struck all blacks.

The defense stated that the State did not strike Juror 3, who stated that he knew Hicks, but

the defense counsel acknowledged that he did not recall Juror 3 responding too quickly to

the questioner.6 The trial court found:


       5
           Juror 10 did not serve on the jury.
       6
           Juror 3 did not serve on the jury.

                                                 13
       Well, I think answering too quickly could show a predisposition. So I’ll give
       you the benefit of the doubt on that, Mr. Bowen, and will let the strike stand.

¶27.   “The trial judge acts as finder of fact when a Batson issue arises.” Lynch v. State,

877 So. 2d 1254, 1270 (Miss. 2004). "The race neutral explanations must be viewed in the

light most favorable to the trial court's findings." Walker v. State, 815 So. 2d 1209, 1214

(Miss. 2002). “This Court has set out a non-exhaustive list of race-neutral reasons for the

exercise of peremptory challenges: ‘living in a ‘high crime’ area, body language, demeanor,

prosecutor's distrust of the juror, inconsistency between oral responses and juror's card,

criminal history of juror or relative, social work and other types of employment, and religious

beliefs.’" Lynch, 877 So. 2d at 1271-72 (quoting Walker, 815 So. 2d at 1215) (emphasis

added).

¶28.   “Inattentiveness alone has been accepted as a race-neutral explanation for the exercise

of a peremptory strike.” Horne v. State, 825 So. 2d 627, 636 (Miss. 2002) (citing Puckett

v. State, 788 So. 2d 752, 760 (Miss. 2001)). While this Court has never held that answering

too quickly is a race-neutral reason for striking a juror, the State contends answering too

quickly is akin to inattentiveness. That is, the juror is not interested enough to allow the

questioner to complete his or her question before answering the question. Here, the trial

court found that Juror 13's answering too quickly could indicate a predisposition, and the

State was entitled to the benefit of that doubt. See Lynch, 877 So. 2d at 1271-72 (a juror’s

body language and demeanor are race-neutral reasons); see also Walker, 815 So. 2d at 1215.

¶29.   The record demonstrates that the trial court made a sincere, bona fide effort to

properly weigh and examine the race-neutral reasons provided by the State. Nothing in the



                                              14
record reveals that the trial court abused its discretion in finding that the State provided race-

neutral reasons for striking Jurors 12 and 13.

                                       CONCLUSION

¶30.   The judgment of the Circuit Court of Simpson County, Mississippi, is affirmed.

¶31. CONVICTION OF POSSESSION OF A FIREARM BY A CONVICTED
FELON AND SENTENCE OF THREE (3) YEARS, AS A HABITUAL OFFENDER,
IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED. SAID SENTENCE SHALL NOT BE REDUCED OR SUSPENDED NOR
SHALL THE APPELLANT BE ELIGIBLE FOR PAROLE OR PROBATION.

    SMITH, C.J., WALLER AND DIAZ, P.JJ., CARLSON, DICKINSON,
RANDOLPH AND LAMAR, JJ., CONCUR. GRAVES, J., DISSENTS WITHOUT
SEPARATE WRITTEN OPINION.




                                               15